     Case 1:20-cv-00663-DAD-JDP Document 10 Filed 07/22/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DREW PATTERSON BRETZ,                           Case No. 1:20-cv-00663-NONE-JDP
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         PETITION FOR WRIT OF HABEAS
                                                         CORPUS
14       UNITED STATES DISTRICT COURT,
                                                         (Doc. No. 9)
15                       Respondent.
16

17           Petitioner Drew Patterson Bretz, a state pre-trial detainee without counsel, seeks a writ of

18   habeas corpus under 28 U.S.C. § 2241.1 (Doc. No. 1.) Petitioner claims that his continued pre-

19   trial detention violates his constitutional rights. (Id. at 3.) The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 25, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that the court abstain from exercising jurisdiction over the petition under Younger

23   v. Harris, 401 U.S. 37, 44 (1971), in light of the fact that the state criminal proceedings against

24   petitioner pursuant to which he is being held in pretrial detention are still ongoing. (Doc. No. 9.)

25   The magistrate judge recommended dismissal of the petition pursuant to Younger. (Id. at 2.) The

26
     1
27    Although petitioner filed his petition on a California state habeas petition form, this court
     considered his petition under 28 U.S.C. § 2241—the proper vehicle for state pretrial detainees
28   seeking federal habeas relief. See McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003).
                                                        1
     Case 1:20-cv-00663-DAD-JDP Document 10 Filed 07/22/20 Page 2 of 3

 1   findings and recommendations also recommended that a certificate of appealability not be issued.

 2   (Id. at 3.) The findings and recommendations were served on petitioner and contained notice that

 3   objections thereto were due within 14 days of service. (Id.) Petitioner did not file any objections

 4   to the pending findings and recommendations and the time to do so has passed.

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 7   including the petitioner’s objections, the court concludes that the findings and recommendations

 8   are supported by the record and proper analysis.

 9          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

10   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

11   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

12   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

13   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

14   court issue or deny a certificate of appealability when entering a final order adverse to a

15   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

16   Cir. 1997).

17          If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

18   issue a certificate of appealability when “the applicant has made a substantial showing of the

19   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

20   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree
21   that) the petition should have been resolved in a different manner or that the issues presented

22   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

23   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

24          In the present case, the court concludes that petitioner has not made the required

25   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

26   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
27   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

28
                                                         2
     Case 1:20-cv-00663-DAD-JDP Document 10 Filed 07/22/20 Page 3 of 3

 1   petitioner is deserving of encouragement to proceed further with this habeas action. The court

 2   therefore declines to issue a certificate of appealability.

 3           Accordingly:

 4       1. The findings and recommendations issued on June 25, 2020 (Doc. No. 9) are adopted in

 5           full;

 6       2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

 7       3. The court declines to issue a certificate of appealability; and

 8       4. The Clerk of Court is directed to assign a district judge to this case for the purposes of

 9           closure and to close this case.

10   IT IS SO ORDERED.
11
         Dated:      July 22, 2020
12                                                        UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
